Exhibit 10.14(a) PROFIT BASED RSU AWARD NOTICE to [Name] Pursuant to the Continental Airlines, Inc. Long Term Incentive and RSU Program Performance Period January 1, 20xx to December 31, 20xx This document constitutes your formal Award Notice with respect to a Profit Based RSU Award as a Participant under the Continental Airlines, Inc. Long Term Incentive and RSU Program (as amended from time to time, the “Program”) adopted under the Continental Airlines, Inc.Incentive Plan 2010 (as amended from time to time, the “Incentive Plan 2010”).This Award Notice evidences your receipt of a Profit Based RSU Award under the Program with respect to the Profit Based RSU Performance Period commencing on January 1, 20xx and ending on December 31, 20xx (the “Performance Period”), subject to the terms of the Program and the Incentive Plan 2010.[The Program, your participation in the Program and any payment under the Program are subject to, and contingent upon, approval of the Incentive Plan 2010 by the stockholders of the Company at the Company’s 2010 annual meeting of stockholders.] The Human
